DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	This office action is correcting the previous office action mailed on 03/03/2021.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with JOSHUA PRITCHETT, ESQ., Reg. No: 69004, on 03/16/2021.

4.	The claims are amended by the examiner as follows:
4.1, Claim-3
3. (Currently Amended)The signal processing circuit according to claim [[12]] 1, wherein the high-pass filter includes: a pair of capacitors provided on a pair of lines that transmit the complementary signals; and a pair of first resistors connected to the pair of capacitors, respectively, one end of each of the first resistors being connected to an input-side end of the differential amplifier among both ends of a corresponding capacitor, another end of each of the first resistors being set to the reference voltage.

Reasons for Allowability / Allowable Subject Matter
5.	See previous office action mailed on 03/03/2021 for the examiner's statement of reasons for allowance.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867